IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY, AND
DBA LOST PRAIRIE CYCLES; AKA
THOMAS EARL MADDUX,
                                                            Appellant
v.

MICHAEL D. REID,
                                                            Appellee


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                       ORDER


      A document entitled “Appeal According to the Common Law” was received

from appellant and filed with the Court on July 17, 2013. A document entitled “Brief

Appeal According to the Common Law” was received on July 24, 2013. The second

document appears to be the same as the first but for the title. The Court is unclear as to

the purpose of these documents. We assume the second document is intended to

amend the first document, and we will treat it as an amendment.
       If the second document is to be appellant’s brief in this matter, it may be

premature. The reporter’s record in this appeal has not been filed. An appellant’s brief

is not due until 30 days after the clerk’s record or the reporter’s record is filed,

whichever is later. TEX. R. APP. P. 38.6. If there is no reporter’s record or appellant has

no issues for which a reporter’s record is necessary and does not wish to request or

make arrangements to pay for the reporter’s record, then the appeal can be submitted

on the clerk’s record alone. See TEX. R. APP. P. 37.3(c).

       Accordingly, within 14 days from the date of this order, appellant is ordered to:

   1. Notify the Court of the purpose of the second document listed above (the
      July 24, 2013 document); and

   2. Notify the Court whether a reporter’s record exists and if so, whether
      appellant intends to request and make arrangements to pay for the
      reporter’s record.

The failure to timely notify the Court of the two items listed will result in the dismissal

of the appeal for want of prosecution or for failure to comply with a court order. TEX. R.

APP. P. 42.3(b), (c).




                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 15, 2013




Maddux v. Reid                                                                       Page 2